UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 19, 2014 Armada Oil, Inc. (Exact name of registrant as specified in its charter) Nevada 333-52040 98-0195748 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 5220 Spring Valley Road Suite 615 Dallas, TX 75254 (Address of principal executive offices, including zip code) (972) 490-9595 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Attached hereto as Exhibit 99.1, Exhibit 99.2 and Exhibit 99.3 are press releases we issued on May 19, 2014, May 20, 2014 and May 21, 2014, respectively.These press releases related to ongoing operational activities, a reorganization of our management team, as well as a discussion of the Company’s new strategic direction, respectively. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated May 19, 2014. Press Release dated May 20, 2014. Press Release dated May 21, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Armada Oil, Inc. Date:May 22, 2014 By: /s/Randy M. Griffin Name: Randy M. Griffin Title: Chief Executive Officer
